Citation Nr: 9911873	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
externa.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO that confirmed and continued a previously assigned 
zero percent rating for otitis externa.  The Board also notes 
that the veteran and his representative have made arguments 
regarding entitlement to service connection for tinnitus, 
hearing loss, and tympanosclerosis.  These issues have not 
been developed for appellate review and are consequently 
referred to the RO for appropriate action.  (It should be 
pointed out that a claim of service connection for hearing 
loss was previously considered in April 1979.)


FINDING OF FACT

Otitis externa is not manifested by swelling, dry and scaly 
or serous discharge, or itching.  There is no indication that 
any treatment is required.


CONCLUSION OF LAW

An increased rating for otitis externa is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.87a, Diagnostic Code 6210 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  

Disease of the auditory canal, such as otitis externa, is 
evaluated under Diagnostic Code 6210 which allows for the 
assignment of a 10 percent rating when there is swelling, dry 
and scaly or serous discharge, itching, or frequent and 
prolonged treatment required.  Diagnostic Code 6210.  

In the veteran's case, otitis externa that had subsided was 
noted at the time of his separation from service.  Many years 
thereafter, in September 1978, the veteran was hospitalized 
by VA so that a left tympanoplasty could be performed.  A 
summary of this hospitalization shows that the veteran had a 
history of chronic drainage from the left ear that had 
resolved a year earlier.  When the veteran was examined by VA 
in July 1995, pursuant to his claim for an increased rating, 
it was noted that he had a history of frequent left ear 
infections.  However, on examination his external canal was 
normal and it was specifically noted that he had no active 
disease.  (At an audiological evaluation, the veteran 
reported having a history of drainage from the right ear.)

What is significant about the evidence described above is 
what it does not show.  There is no indication in the record 
that the veteran has had any problems with otitis externa 
since filing his claim for an increase.  Indeed, when 
examined by VA, no disease was found and his external canal 
was considered normal.  Given the rating criteria of 
Diagnostic Code 6210, the Board therefore concludes that an 
increased (compensable) rating is not warranted.  In short, 
there is no showing of swelling, dry and scaly or serous 
discharge, itching, or the need for frequent and prolonged 
treatment of otitis externa.  Consequently, because a zero 
percent rating must be assigned when the requirements for a 
compensable rating are not met, § 4.31, the Board finds that 
the preponderance of the evidence is against the claim.

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit held that the doctrine of exhaustion 
of administrative remedies requires an appellant to present 
issues at the administrative (RO and Board) level before an 
appellate Court will address those issues.  136 F.3d at 779-
82.  In any event, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) bars the type of litigation 
by ambush which the representative eschews.  See, e.g., Marsh 
v. West, 11 Vet. App. 468, 471-72 (1998).  Here, the Board 
has decided the matter on appeal by applying Diagnostic Code 
6210.  The veteran had notice and opportunity to be heard 
regarding such rating criteria.  See January 1996 statement 
of the case.  Thus, the contention is inapposite. 


ORDER

Entitlement to an increased (compensable) rating for otitis 
externa is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

